Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00481-CR

                                     Terry Shawn LINVILLE,
                                             Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                      From the 66th Judicial District Court, Hill County, Texas
                                      Trial Court No. 37,777
                       Honorable F.B. (Bob) McGregor, Jr., Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: December 11, 2013

DISMISSED FOR WANT OF PROSECUTION

           On August 13, 2013, this appeal was abated to the trial court to determine whether

appellant is indigent and entitled to have the appellate record furnished without cost (TEX. R. APP.

P. 20.2) and whether appellate counsel should be appointed to represent appellant. On September

13, 2013, the trial court conducted a hearing and signed an order finding that appellant is not

indigent. On September 16, 2013, this court ordered the appeal to be reinstated on our docket and

ordered appellant to provide written proof to this court no later than September 30, 2013, that the

clerk’s and reporter’s fees for preparing the record in this appeal had been paid or arrangements
                                                                                        04-13-00481-CR


had been made to pay the fees. Our order stated that if appellant failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

        On September 25, 2013, appellant filed a pro se letter in this court stating that the land he

previously owned was foreclosed on. On October 10, 2013, Danny D. Burns filed a motion

requesting an extension of time for appellant to file a response to this court’s order of September

16, 2013. Mr. Burns stated that he was not retained to represent appellant in the appeal but was

working pro bono on his behalf. Mr. Burns stated that he was seeking to have the trial court

reconsider its decision with regard to appellant’s indigence. This court granted the motion,

extending the deadline for filing a response to October 29, 2013. On October 15, 2013, appellant

filed a pro se letter restating his position that he is indigent and unable to pay for a record.

        In the interest of justice, this court, on its own motion, extended the deadline for responding

to this court’s September 16, 2013 to November 25, 2013. Mr. Burns was ordered to provide a

written status report by that date updating this court as to whether a motion to reconsider has been

filed in the trial court with regard to appellant’s indigence. The order cautioned that if no further

action was taken in the trial court by November 25, 2013, this appeal would be dismissed for want

of prosecution. See TEX. R. APP. P. 37.3(b). No status report was filed in this court in response to

our prior order; however, the trial court filed a letter in this court stating that neither a sworn

application of indigency nor a formal motion to reconsider was filed with the court. Accordingly,

this appeal is dismissed for want of prosecution. Id.

                                                    PER CURIAM



DO NOT PUBLISH




                                                   2